May 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        JOHN PAYNE SMITH, Appellant

NO. 14-12-01046-CV                          V.

                   ELSA ISELA JACQUEZ-SMITH, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 28, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.